Title: Enclosure V: Henry Martin to Sydney, 6 November 1784
From: Martin, Henry
To: Townshend, Thomas, first Viscount (Sydney)


Enclosure VHenry Martin to Sydney

My Lord
London 6th. Novr 1784

I have been honoured with your Lordship’s polite reply to the Letter I troubled you with upon the Business of Mr. McClanachan and I beg leave to inform your Lordship, that on Monday the Court of King’s Bench will be moved to set aside further proceedings in this Action, and am inclined to believe with Success. This opinion leads me to acquaint your Lordship that I find Mr. McClanachan has written to Congress relative to his Arrest and am desirous of preventing the bad impression it may make upon the Minds of the Americans, if no remedy is afforded by Government and the Action should be discharged in the usual course of Law. I also beg leave to inform your Lordship that by an Act of the Assembly of the State of Virginia now before me, It is enacted that no British subject shall recover any Sum or Sums of Money due from the Citizens of that State by any process of Law. Now if the Laws of Great Britain as well as those of Virginia are not to be controuled and modeled agreeable to the Stipulations specified in the definitive treaty of Peace, it’s conditions of course will be rendered of no effect, and this precedent being established, the Subjects of Great Britain will lose nearly two Millions said to be owing them from the Citizens of Virginia alone. I have taken the Liberty of suggesting these Observations to your Lordship, as reasons why I am of opinion your Lordship will consider it expedient to interfere herein. I am Your Lordships Most Obedient & Most Humble Servant
